The court were of opinion, that the statute does not require -that the woman deflowered, should have lands, or goods, &c. That the crime is equally heinous, if committed on a girl without any estate, as on one ever so rich ; and that the wording of the statute do.es not necessarily require the construction which was‘ *109urged by the prisoner’s counsel.- Brevard, J., however, doubted, Ihinking the design of the statute was to prevent practices against the persons of females having property, for lucre, and that being a penal law, it ought to be construed strictly; and he wished to have an opportunity to look into the books which treat of this statute: but at length yielded to the opinions of the other judges. So the motion was overruled, and the prisoner was sentenced, by Trezevant, J., who tried the cause, to five years imprisonment.
Egan, for the prisoner. Starke, on the part of the State.
Note. — This section of the statute (the 4th,) extends to any damseí, though she he not heir, or heir apparent, and though she departed with her assent, after the age of twelve years, in which case the common law gave no remedy. See 3 Rep. 39. 14 Vin. Abr. 203. The statute makes the offence punishable in. the star chamber, but there being no negative words to prohibit the court of king’s bench from taking cognizance thereof, the same court had jurisdiction to punish the offence, even before the star chamber court was abolished. See 2 Mod. 130. 14 Vin. 204. 4 Mod. 145. As to the construction of the stat. 3 H. 7 e. 2, against forcible abduction, &c. of women, see 15 Vin. Abr. 296. 12 Rep. 20, 99. 1 Hawk. P. C. c. 42, s. 3. 4 Bl. Com. 208. The preamblp of a statute cannot restrain the enacting part of it, where the enacting-part is clearly larger than the preamble : but if the enacting part refer to the preamble, by the word such, it may be restrained by it. 1 Bl. Rep-659. And although the preamble of an act cannot control the clear and positive words of the enacting part qf a statute, yet it may explain them i'f ambiguous. 4 T. R. 793. [vide Treasurers v. Lang, 2 Bailey, 430.]